       Case 3:20-cv-00704-HTW-LGI Document 42 Filed 05/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

L.B., by and through her parents and                                                     PLAINTIFF
guardians, Michael Booth and Jennifer Booth

V.                                                CIVIL ACTION NO. 3:20-CV-704-HTW-LGI

SIMPSON COUNTY SCHOOL DISTRICT;
the BOARD OF EDUCATION OF
SIMPSON COUNTY, MISSISSIPPI;
GREG PAES; Superintendent of the Simpson
County School District, in his official and
individual capacities;
ROBERT SANDERS, Assistant
Superintendent of the Simpson County School
District, in his official and individual
capacities; and
ANTOINETTE WOODALL, Principal of
Simpson Central School, in her official and
individual capacities                                                             DEFENDANTS


                                             ORDER



       Before this court are the Joint Motion to Stay All Deadlines [Docket no. 23] and

Plaintiff’s Unopposed Motion to Extend Time to File Rebuttal and Withdrawing Motion to Stay

[Docket no. 24]. On December 2, 2020, the parties filed their Joint Motion, informing this court

that the parties have reached an agreement to settle this action. The parties, by way of their

motion [Docket no. 23], requested this court stay all pending deadlines while they prepared and

the proper settlement documents.

       Later the same day, December 2, 2020, Plaintiff filed a second motion, informing this

court that “after further discussions with the Defendants’ counsel this afternoon, the parties have

determined that a settlement might be infeasible at this time.” [Docket no. 24, p. 1].
          Case 3:20-cv-00704-HTW-LGI Document 42 Filed 05/04/21 Page 2 of 2




           Accordingly, Plaintiff withdrew the motion to stay proceedings. [Docket no. 24].

Plaintiff further requested a 6-day extension to file her rebuttal brief supporting Plaintiff’s

Motion for Preliminary Injunction 1. Defendants had no objection to Plaintiff’s motion to extend

time or the request to withdraw the earlier motion to stay proceedings.

           On December 10, 2020, Plaintiff withdrew her motion for a preliminary injunction and

requested a status conference [Docket no. 26]. United States Magistrate Judge Lakeysha Greer

Isaac granted Plaintiff’s request an held a status conference in this matter on January 19, 2021

[See ECF Docket Entry dated 01/19/2021].

           This court, having considered the parties’ requests, GRANTS Plaintiff’s Unopposed

Motion to Withdraw Motion to Stay [Docket no. 24]. Plaintiff withdrew her motion for

preliminary injunction; therefore, Plaintiff’s request for additional time to file a rebuttal brief in

support of her motion is moot. This court further DISMISSES the Joint Motion to Stay All

Deadlines [Docket no. 23], in light of the parties’ decision to withdraw their request for a stay.

           SO ORDERED, this the 3rd day of May, 2021.



                                                      /s/HENRY T. WINGATE
                                                      UNITED STATES DISTRICT JUDGE




1
    See Docket no. 16.

                                                  2
